DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Procedural Summary
This is responsive to the claims filed 01/31/2022. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 01/31/2022 are noted. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 20 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a gaming device, a gaming accessory, and a method in claims 1 to 20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claims 1 to 20 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.





Specifically, independent Claim 1 (and its dependent Claims 2 to 10) recites a device comprising:
an actuation component (additional element); and 
a controller communicatively coupled to a computer system, wherein the controller is configured to perform operations (additional element), comprising: 
detecting an actuation of the actuation component, wherein the actuation component is associated with performing of an action in a video game executed by the computer system (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
responsive to the detecting the actuation, providing an instruction to the computer system to perform the action, wherein, based on a current value of a timer, the computer system restricts the action from being performed, wherein the timer relates to a cooldown period during which the action cannot be repeated after the action is performed, and wherein the timer is previously initiated based on a prior actuation of the actuation component (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
receiving a command from the computer system after an expiration of the timer (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and
generating, responsive to the receiving the command, a tactile effect as an indication to a user that the action can be repeated (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

	Specifically, independent Claim 11 (and its dependent claims 12 to 16) recites: a gaming accessory comprising: 
an actuation component (additional element); and 
a controller communicatively coupled to a gaming system, wherein the controller is configured to perform operations (additional element), comprising: 
identifying that the actuation component has been actuated, wherein the actuation component is associated with performing of an action in a game provided via the gaming system (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
responsive to the identifying, causing an instruction to be provided to the gaming system to perform the action, wherein, based on a current value of a timer, the gaming system restricts the action from being performed, wherein the timer relates to a cooldown period during which the action cannot be repeated after the action is performed, and wherein the timer is previously initiated based on a prior actuation of the actuation component (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
obtaining a command from the gaming system after an expiration of the timer (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and
generating, responsive to the obtaining the command, a rumble effect as an indication to a user that the action can be performed (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

	Specifically, independent Claim 17 (and its dependent claims 18 to 20) recites a method comprising: 
detecting, by a control system of a gaming accessory, an actuation of an actuation component of the gaming accessory, wherein the actuation component is associated with performing of an action in a video game executed by a remote computer system (additional element) (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
responsive to the detecting the actuation, transmitting, by the control system, an instruction to the remote computer system to perform the action, wherein, based on a current value of a timer, the remote computer system prevents the action from being performed, wherein the timer relates to a cooldown period during which the action cannot be repeated after the action is performed, and wherein the timer is previously initiated based on a prior actuation of the actuation component (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
detecting, by the control system, a signal from the remote computer system after an expiration of the timer (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
based on the detecting the signal, generating, by the control system, a tactile effect as an indication to a user that the cooldown period is over (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).


As indicated above, each of independent Claims 1, 11, and 17 (and their respective dependent Claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  

Further, dependent Claims 2 to 10, 12 to 16, and 18 to 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 11, and 17 (and their respective dependent Claims 2 to 10, 12 to 16, and 18 to 20) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 11, and 17), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a  controller and a gaming accessory are generically recited computer elements in independent Claims 1, 11, and 17 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 11, and 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., a controller as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 11, and 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 11, and 17 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B
None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a controller and a gaming accessory.   These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 20 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Per Applicant’s specification, the additional elements are generic computing devices (paragraph 20).  Specifically, the claimed processor, memory and gaming accessory including a control component may be implemented with a desktop computer, a laptop computer, a tablet, a server, a mainframe computer, a gaming console, portable computing devices such as cellular phones, personal digital assistants and media players (paragraphs 20, 50, 72 and 85 of Applicant’s specification).  Applicant’s specification further describes the generic nature of these additional elements in paragraph 86 (generic processor, generic memory and generic input device, e.g., mouse).  
Accordingly, in light of Applicant’s specification, the claimed terms processing system including a processor, memory and gaming accessory including a control component are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processing system including a processor, memory and gaming accessory including a control component.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., a processing system including a processor, a memory and a gaming accessory including a control component) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Like the “telephone unit” or cellular phone in TLI Communications, this hardware (a processing system including a processor, a memory and a gaming accessory including a control component) merely performs well understood, routine, and conventional activities previously known to the industry.  For these reasons, the above-identified additional components of a processing system including a processor, a memory and a gaming accessory including a control component are not significantly more.   
The recitation of the above-identified generic computer limitations in Claims 1 to 20 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 20 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 20 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 11, and 17 (and their dependent Claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 20 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO).  Accordingly, Claims 1 to 20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2002/0163498 A1 to Chang et al. (hereinafter “Chang”). 

Regarding Claim 1, Chang discloses a device comprising: 
an actuation component (paragraph 70); and 
a controller communicatively coupled to a computer system, wherein the controller is configured to perform operations (figs. 6, 7A-7C), comprising: 
detecting an actuation of the actuation component, wherein the actuation component is associated with performing of an action in a video game executed by the computer system (paragraphs 67, 71-72, 84-89 along with Figs. 6 and 7A-C discloses user inputs of a control component of a gaming accessory and paragraphs 142-143, 159 and discloses users capability to manually set the start times for vibratory effects to coincide with delays (e.g., cool downs or wait period) prescribed by certain games and triggered by certain actions in those games (e.g., the gameplay events of paragraphs 71-72)); 
responsive to the detecting the actuation, providing an instruction to the computer system to perform the action, wherein, based on a current value of a timer, the computer system restricts the action from being performed, wherein the timer relates to a cooldown period during which the action cannot be repeated after the action is performed, and wherein the timer is previously initiated based on a prior actuation of the actuation component; receiving a command from the computer system after an expiration of the timer (paragraphs 67, 71-72, 84-89 along with Figs. 6 and 7A-C discloses user inputs of a control component of a gaming accessory and paragraphs 142-143, 159 and discloses users capability to manually set the start times for vibratory effects to coincide with delays (e.g., cool downs or wait period) prescribed by certain games and triggered by certain actions in those games (e.g., the gameplay events of paragraphs 71-72); the capability of setting an amount of time for starting the vibratory effect for e.g., a delay as described in paragraphs 142, 143 and 159); and 
generating, responsive to the receiving the command, a tactile effect as an indication to a user that the action can be repeated (paragraphs 71, 72, 105, 142 and 143, wherein the vibration starts at a time, and lasts for a duration, designated by the user thereby providing a signal to the user).  

Regarding Claim 2, Chang discloses the device of claim 1, wherein the tactile effect comprises a rumble effect (paragraphs 71, 72, 105, 142, 143 and 159), and wherein the device comprises a mouse (paragraph 53).  

Regarding Claim 3, Chang discloses the device of claim 1, wherein the command controls at least one characteristic of the tactile effect based on user selectable parameters (paragraphs 67, 71, 72 and 84).  

Regarding Claim 4, Chang discloses the device of claim 3, wherein the user selectable parameters include a vibration frequency, a vibration intensity, or a combination thereof (paragraphs 67, 71, 72, 84 to 88, 142 and 143).  

Regarding Claim 5, Chang discloses the device of claim 3, wherein the user selectable parameters are provided via a graphical user interface (GUI) presented by the computer system (paragraph 86 along with Fig. 6).  

Regarding Claim 6, Chang discloses the device of claim 5, wherein the GUI is generated by an accessory management software application executing on the computer system (paragraph 86 along with Fig. 6).  

Regarding Claim 7, Chang discloses the device of claim 5, wherein the GUI presents a user selectable image of the device or the actuation component ((paragraph 53, 86 along with Fig. 6).  

Regarding Claim 8, Chang discloses the device of claim 1, wherein the actuation component comprises a button (figs. 6, 7A-7C, paragraphs 52-53).  

Regarding Claim 9, Chang discloses the device of claim 1, wherein the action comprises a casting of a spell relating to a character in the video game or an attack relating to the character (paragraphs 96, 98). 

Regarding Claim 10, Chang discloses the device of claim 1, further comprising a second actuation component associated with a second action in the video game (paragraphs 96, 98).  

Regarding Claim 11, Chang discloses a gaming accessory comprising: 
an actuation component (paragraph 70); and 
a controller communicatively coupled to a gaming system, wherein the controller is configured to perform operations (figs. 6, 7A-7C), comprising: 
identifying that the actuation component has been actuated, wherein the actuation component is associated with performing of an action in a game provided via the gaming system (paragraphs 67, 71-72, 84-89 along with Figs. 6 and 7A-C discloses user inputs of a control component of a gaming accessory and paragraphs 142-143, 159 and discloses users capability to manually set the start times for vibratory effects to coincide with delays (e.g., cool downs or wait period) prescribed by certain games and triggered by certain actions in those games (e.g., the gameplay events of paragraphs 71-72)); 
responsive to the identifying, causing an instruction to be provided to the gaming system to perform the action, wherein, based on a current value of a timer, the gaming system restricts the action from being performed, wherein the timer relates to a cooldown period during which the action cannot be repeated after the action is performed, and wherein the timer is previously initiated based on a prior actuation of the actuation component (paragraphs 67, 71-72, 84-89 along with Figs. 6 and 7A-C discloses user inputs of a control component of a gaming accessory and paragraphs 142-143, 159 and discloses users capability to manually set the start times for vibratory effects to coincide with delays (e.g., cool downs or wait period) prescribed by certain games and triggered by certain actions in those games (e.g., the gameplay events of paragraphs 71-72); the capability of setting an amount of time for starting the vibratory effect for e.g., a delay as described in paragraphs 142, 143 and 159); 
obtaining a command from the gaming system after an expiration of the timer (paragraphs 71, 72, 105, 142 and 143, wherein the vibration starts at a time, and lasts for a duration, designated by the user thereby providing a signal to the user); and
generating, responsive to the obtaining the command, a rumble effect as an indication to a user that the action can be performed (paragraphs 71, 72, 105, 142 and 143, wherein the vibration starts at a time, and lasts for a duration, designated by the user thereby providing a signal to the user).  

Regarding Claim 12, Chang discloses the gaming accessory of claim 11, wherein the command controls at least one characteristic of the rumble effect based on user selectable parameters, wherein the gaming accessory comprises the gaming system, and wherein the gaming accessory comprises a mobile phone having a touch sensitive screen (fig. 1).  

Regarding Claim 13, Chang discloses the gaming accessory of claim 12, wherein the user selectable parameters include a vibration frequency, a vibration intensity, or a combination thereof paragraphs 67, 71, 72, 84 to 88, 142 and 143).  

Regarding Claim 14, Chang discloses the gaming accessory of claim 12, wherein the user selectable parameters are provided via a graphical user interface (GUI) presented by the gaming system (paragraph 86 along with Fig. 6).  

Regarding Claim 15, Change discloses the gaming accessory of claim 11, wherein the actuation component comprises a button (figs. 6, 7A-7C, paragraphs 52-53).  

Regarding Claim 16, Chang discloses the gaming accessory of claim 11, wherein the action comprises a casting of a spell relating to a character in the game or an attack relating to the character (paragraphs 96, 98).  

Regarding Claim 17, Chang discloses a method comprising: 
detecting, by a control system of a gaming accessory, an actuation of an actuation component of the gaming accessory, wherein the actuation component is associated with performing of an action in a video game executed by a remote computer system (paragraphs 67, 71-72, 84-89 along with Figs. 6 and 7A-C discloses user inputs of a control component of a gaming accessory and paragraphs 142-143, 159 and discloses users capability to manually set the start times for vibratory effects to coincide with delays (e.g., cool downs or wait period) prescribed by certain games and triggered by certain actions in those games (e.g., the gameplay events of paragraphs 71-72)); 
responsive to the detecting the actuation, transmitting, by the control system, an instruction to the remote computer system to perform the action, wherein, based on a current value of a timer, the remote computer system prevents the action from being performed, wherein the timer relates to a cooldown period during which the action cannot be repeated after the action is performed, and wherein the timer is previously initiated based on a prior actuation of the actuation component (paragraphs 67, 71-72, 84-89 along with Figs. 6 and 7A-C discloses user inputs of a control component of a gaming accessory and paragraphs 142-143, 159 and discloses users capability to manually set the start times for vibratory effects to coincide with delays (e.g., cool downs or wait period) prescribed by certain games and triggered by certain actions in those games (e.g., the gameplay events of paragraphs 71-72); the capability of setting an amount of time for starting the vibratory effect for e.g., a delay as described in paragraphs 142, 143 and 159);
detecting, by the control system, a signal from the remote computer system after an expiration of the timer (paragraphs 71, 72, 105, 142 and 143, wherein the vibration starts at a time, and lasts for a duration, designated by the user thereby providing a signal to the user); and 
based on the detecting the signal, generating, by the control system, a tactile effect as an indication to a user that the cooldown period is over (paragraphs 71, 72, 105, 142 and 143, wherein the vibration starts at a time, and lasts for a duration, designated by the user thereby providing a signal to the user).  

Regarding Claim 18, Chang discloses the method of claim 17, wherein the actuation component comprises a button (figs. 6, 7A-7C, paragraphs 52-53).  

Regarding Claim 19, Chang discloses the method of claim 17, wherein the signal controls at least one characteristic of the tactile effect based on user selectable parameters (paragraphs 67, 71, 72 and 84).  

Regarding Claim 20, Chang discloses the method of claim 17, wherein the action comprises a casting of a spell relating to a character in the video game or an attack relating to the character (paragraphs 96, 98).

Conclusion
Claims 1 to 20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715